Oo co ~s GO Or F&F Ww Nw —

NM NO BN NO BOQ BRD BRD BRD ORDO mm mm elle
oo 4 BO Ww & YW fH SK CS OC CO ws RN tlm BULL OULU

 

 

Case 20-51150-btb Doc 28 Entered 04/07/21 14:04:47 Page i1iof8

THE LAW OFFICE OF NATHAN R. ZELTZER, Ltd.

Nathan R. Zeltzer, Esq

State Bar No. 5173 ECF filed: 4/7/21
232 Court Street

Reno, Nevada 89501

(775) 786-9993

nrzbk@yahoo.com

Attorney for Debtors

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEVADA

wok ok ok
IN RE: ) Case No. BK-20-51150-BTB
) CHAPTER 13
JOSE R. MARTINEZ-CHICAS, ) OBJECTION TO THE PROOF OF
ARACELI G. DIAZ, ) CLAIM OF SYLVIA LLOYD
) Claim Number 15
Debtors, ) Hearing Date: May 27, 2021
) Hearing Time: 1:30pm
/ Estimated Time: 5 min.

 

The Debtors, JOSE R. MARTINEZ-CHICAS and ARACELI G. DIAZ (hereinafter
“Debtors”) by and through their counsel, Nathan R. Zeltzer, Esq. object to the proof of Claim
Number 15 of creditor Sylvia Lloyd (hereinafter “Creditor”). This objection is brought pursuant to
the Points and Authorities included herein, and on further oral argument of counsel as may be

presented at the time of hearing.

 
So 6 ~~) BH we B&B th NS

BD BD BRD BNO OBR ORD OD ei i i i el ee
eo ue Re SF HEHeBS SRE DARE BHAS

 

 

Case 20-51150-btb Doc 28 Entered 04/07/21 14:04:47 Page 2of8

POINTS AND AUTHORITIES

FACTS

This case was filed on or about December 22, 2020. The plan was filed on the same date.
The §341 meeting of creditors was held on February 10, 2021 and was concluded. The plan is
pending confirmation and that hearing date is set for April 23, 2021.

Creditor has filed a proof of claim in the amount of $59,000.00. This claim was filed on
February 23, 2021. It is docketed as claim #15, A copy of the claim is attached hereto as Exhibit
“A” and incorporated herein by reference. The claim states that part of the amount owed includes a
secured claim for $17,425.00. The secured portion of the claim states: “Basis of perfection: primary
person on loan and title to the vehicle”. See page 2, section 9 of Exhibit “A”, supra. The Creditor
claims the remaining amount of the claim is owed due to “money loaned; unpaid wages from the
Corazon entity. See page 2, section 8 of Exhibit “A”, supra.

There is no documentation attached with this proof of claim. It is impossible to tell on the
face of the proof of the claim what documentation the Creditor asserts creates a security interest in
the subject vehicle. Additionally, there is no additional information regarding the money loaned and
unpaid wages from the Corazon entity to validate this debt. Without this information the debtor
cannot determine if this amount is a valid part of the claim.

LEGAL ARGUMENT

The Federal Rules of Bankruptcy Procedure states that an objection to a claim shall be in
writing and filed. F.R. Bankr. P. 3007,

The Bankruptcy Code provides that a proof of claim is deemed allowed unless a party in
interest objects. 11 U.S.C. §502(a). The burden of proof is a substantive aspect of a claim that

comprises an essential element of the claim itself. Raleigh v. Ill, Dep’t of Revenue, 530 U.S. 15,

 
Oo CO ~s HR A & Ww Ne

me pm WN FW PW BDO KD BRR ORDO OO mm meme le
ao Ss DS Ww F&F WY NHN SK DT Oo Oo HS NHN HO EUWwLLULULY OULD lUDD

 

 

Case 20-51150-btb Doc 28 Entered 04/07/21 14:04:47 Page 3o0f8

20-21. The general common law rule regarding burdens of proof the plaintiff has to show an
indebtedness or obligation to pay. 70 C.J.S. Payment §73.

It is generally held that failure to attach writings to a proof of claim does not require a
bankruptcy court to disallow the claim on that basis alone. Rather, the claim is not entitled to be
considered prima facie evidence of the claim’s validity. In re Heath, 331 B.R. 424, 432 (9" Cir.
BAP 2005). Furthermore, to defeat the claim, the objector must come forward with sufficient
evidence and “show facts tending to defeat the claim by probative force equal to that of the
allegations of the proofs of claim themselves.” Wright v. Holm (In re: Holm), 931 F.2d 620,
623 (9" Cir. 1991).

A creditor’s claim must be enforceable to be allowed. A “claim” is defined as a “right
to payment.” 11 U.S.C. §101(5). A “right to payment” is “nothing more nor less than an

enforceable obligation.” Jn re Hess, 404 B.R. 747, 749 (Bankr. S.D.N.Y., 2009) citing Johnson v.

 

Home State Bank, 501 U.S. 78, 83, 111 S.Ct. 2150, 115 L.Ed.2d 66 (1991). A claim may be
disallowed when it is unenforceable under applicable law. 11 U.S.C. §502(b)(1).

The basis of this objection is that the claim fails to provide adequate documentation to
allow the Debtors to determine if portions of the claim, or the whole claim is valid. Without this
information the Debtors cannot determine if they have valid defenses to the proof of claim.

Additionally, the Debtors believe the amount stated on the claim overstates the amount
that they may owe, if any, on this debt. The Debtors request the creditor provide additional
information to substantiate her claim. If the creditor fails to produce additional information to
clarify her proof of claim Debtors requests that the objection to the proof of claim be sustained.

un

WA

WN

 
oO 2 Ss HN wh BP OY NYO

NM N bBo NO RO RD BRD ORD ORD mmm mmm
So SH BA WT SF WY NY SH CO CO CO HS HN th UB UU DUmre EC OUCD

 

 

Case 20-51150-btb Doc 28 Entered 04/07/21 14:04:47 Page 4of8

WHEREFORE, Debtors pray for the following relief:

. That Creditor produce additional information to substantiate her demand for a secured

claim, and additional information to clarify her claim.

. If Creditor fails to produce the additional information to support her claim then this

Objection to Proof of Claim should be sustained.

. That the Debtors have such other further relief as is just and reasonable under the

circumstances.

Dated this 5" day of April, 2021. /s/ Nathan R. Zeltzer
Nathan R. Zeltzer
Attorney for Debtors

 
Case 20-51150-btb Doc 28 Entered 04/07/21 14:04:47 Page 5of8

ae

 

BXHIBIT “A”

 

 

 

 

 

 

 

 

 

 

AXHIBIT “A”
    
        
       
     

Case

Fillin this informatien to tdentify the case:

Ceblor 1

Debtor 2
{Spouse, d hing}

United States Bankruptcy Court for the: = NORTHERN District of NEVADA, | x]
Case number 20-51 150-btb

JOSE R. MARTINEZ-CHICAS
ARACELIG. DIAZ

20-51150-btb Doc 28 Entered 04/07/21 14:04:47 Page 6 of 8
Case 20-51150-btbh Claim15 Filed 02/23/21 Page 1 of 3

  

 

 

Official Form 410

Proof of Claim

 

04/19

Read the Instructions before filling out this form. This form Is for making a clalm for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expanse. Make such a request according to 11 U.S.C, § 503.

Filers must leave aut or redact information that is entitled to privacy on (his form of on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory noles, purchase orders, invoices, itamized statements al running accounts, contracts, judgments,
morigages, and securily agreemenis. Do not sand original documents; (hey may be destroyed after scanning. If lhe documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up lo 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571,

Fill in alf the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Identify the Claim

1.

Whe is the current
creditor?

. Has this claim been

acquired from
somaone alse?

. Where should notices

and payments to the
creditor be sent?

Federal Rule of
Bankruptcy Procedure
(FREP} 2002(g)

. Does this claim amend

one already filed?

. De you know if anyone

olse has filed a proof
of claim for this claim?

Official Form 410

SYLVIA LLOYD

Name of the current ereditor (Ihe person or enlily to be paid for this claim)

 

Other names the creditor used vath the debtar

HI No

O) Yes. From wham?

 

Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if

 

 

 

different)
WILLIAM A. BAKER, ESQ, WILLIAM A. BAKER, ESQ.
Name Name re —
PQ BOX 33354 PO BOX 33354
Number Stroet Number Siraet
RENO NEVADA 89533 RENO NV 89533
City State ZIP Cede City Stato ZIP Code

Conlact phone 1-775-345-2713 1-775-345-2713

Contact ema bb2713@charter.net

Contact phone

Contact email DD2713@charter.net

Uniform claim identifier for otectronic payments in chapter 13 {if you use one):

HI No

O Yes, Claim number on court claims registry (if known) Filed on

MAO of ¥¥YY

© no

C] Yes, who made the earlier filing?

Proof of Claim page 1
Case 20-51150-btb Doc 28 Entered 04/07/21 14:04:47 Page 7of8
Case 20-51150-btb 9 Claim15 Filed 02/23/21 Page 2 of 3

a o- information About the Claim as of the Date the Case Was Filed

6. Do you have anynumber @I no

eure toldentifythe =] Yas. Last 4 digits of the debtor's account or any number you use to identify the debtor:

 

7. How much Is the claim? $ 59,000.00. oe this amount inctude Interest or other charges?
No

Q Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rute 3001(c}(2)(A).

 

8. peg the basis ofthe © Examples: Goods sold, money loaned, tease, services performed, personal Injury or wrongful death, or credit card.
claim

Attach redacted copies of any documants supporting the claim required by Bankruptcy Rule 3004(c).

Limit disclosing Information that is entitled to privacy, such as health care information,

moneys loaned; unpaid wages from Corazon entity

 

 

9. ts all or part of the claim No
secured? Yes. The claim is secured by a lien on property.

Nature of proporty:

C2 Reat estate. if the claim is secured by the debtor's principal residanca, file a Martgage Proof of Claim
Altachment (Official Form 419-A) with this Proof of Claim.

 

ff Motor vehicle
OQ other. Describe: 2014 chevy silveraqdo pickup truck
Bagels for parfection: primary person on loan and title to the vehicle

 

Altach redacted copies of documents, If any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of tile. financing statement, or other document that shows the lien has
been filed or racorded,)

Valuo of property: $ 17,425.00
Amount of the clalm that is secured: § 17,425.00

Amount of the claim that is unsecured: $ 0.00 (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the patition: $ 0.00

Annual Interest Rate (when case was filed) %
Of Fined
Cl variable

 

10.Us this claimbasedona Pi no
tease?
OQ Yes, Amount necessary to cure any default as of the date of the petition. $.

 

11. Is this claim subjecttoa Ef No
right of setoff?
CQ] Yes. idantity the proparty:

 

 

 

 

Official Form 410 Proof of Claim page 2
Case 20-51150-btb Doc 28 Entered 04/07/21 14:04:47 Page 8 of 8
Case 20-51150-btb Claim15 Filed 02/23/21 Page 3of3

 

12. [a allor part ofthe claim [No

entitled to priarity under
11 U.9.C. § 507{a)? QO) Yes. Check one: Amount entitled te priority
A claim may be partty C1 Domestic support obligations (including alimony and child support) under
piiority and partly 11 U.S.C. § S07 (a)(4 (A) or (2)(1)(B}. $
nonpriority. For example,
in some categories, the oO Up to $3,025° of deposits toward purchase, lease, or rental of property or services for
law limits the amount personal, family, or household use, 11 U.S.C. § 507(a)(7). 5
entitlad to priority.
Q Wages, salaries, or commissions (up to $13,650°) eamed within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever Is eariar. $
11U.8.C., § 507{a}(4).
C) Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). §
OQ Contributions to an employee benefil plan. 14 U.S.C. § 507(aX5). $
OD) Other. Specify subsection of 11 U.S.C, § 507(a)(__} that applies, $

* Amounts are subject to adjustment on 4/01/22 end every 3 years after that for cases begun on or after the date of adjustment,

 

Sign Below

The person compisting Check the appropriate box:

this proof of claim must

sign and date it. O 1am the creditor.

FRBP 9041(b). lam the creditor's attornay or authorized agent,

If you file this claim (2 {am the trustes, or the debtor, or their aulhorized agent. Bankruptcy Rule 3004.

s00s{aNt) a RE courts © tama guarantor, surety, endorser, or other codabtor. Bankruptcy Rule 3005,

to establish local rules

spocitying whatal=ipnasre. | understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the

amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A pereon who files a

fraudulent elalm could be | have examined the information in this Proof of Claim and have a raasonable bellef that the information is true
fined up to $500,006, and correct.

imprisoned for up to 5

ars, or both,
7 U.S.C. §§ 152, 157, and | declare under penalty of perjury that the foragoing Is true and correct.

art. 2123/2021

Executed on date 0
ir oD 7 YW

William A. Baker, Esq.
Signature

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Neme Willlam A. BAker
First name Middle name Last name
Title Attomey
Company Law Offices of Willlam A, BAker
tdenilfy the corporate servicer as the company if the authorized agent Is a servicer,
Address PO Box 33354
Number Steet
Reno. Nevada 89533
City Stato ZIP Code
Contact phana 4-775-345-2713 Emal BB2713@CHARTER.NET

 

 

 

 

Official Form 410 Proof of Claim page 3
